Citation Nr: 1220185	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-46 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression, claimed as secondary to service-connected disabilities. 

3.  Entitlement to a rating in excess of 30 percent for residuals of a bilateral spontaneous pneumothorax.

4.  Entitlement to a rating in excess of 10 percent for a right rib disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that in his December 2009 substantive appeal (VA Form 9), the Veteran requested to testify at a hearing before the Board.  A hearing was accordingly scheduled for March 14, 2012.  The Veteran was notified of the hearing date and location in a February 2012 letter.  He did not appear for the hearing and has not provided a reason for his failure to appear or requested to reschedule the hearing.  Accordingly, the Board may proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2011) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The Board notes that the Veteran has claimed entitlement to service connection for both anxiety and depression.  While the November 2007 rating decision only addressed service connection for depression, the June 2005 rating decision, which the Board finds is also on appeal, addressed anxiety and depression as separate claims.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Accordingly, the Board has recharacterized the Veteran's claim more broadly as one for a psychiatric disorder encompassing both depression and anxiety. 


In a December 2009 statement, the Veteran claimed entitlement to a rating in excess of 20 percent for his service-connected thoracic kyphosis.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The service connection claim for a psychiatric disorder and the claim for a rating in excess of 30 percent for residuals of a bilateral spontaneous pneumothorax are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2003 rating decision denied a claim of entitlement to service connection for depressive disorder; the Veteran was properly notified of the adverse outcome and his appellate rights in a January 2004 letter and did not file a notice of disagreement. 

2.  An October 2004 claim for depression was again denied in a June 2005 rating decision.

3.  Additional evidence received since the December 2003 rating decision, and within one year of the June 2005 rating decision, is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's service connection claim for a psychiatric disorder, to include depression and anxiety. 

4.  The Veteran's right rib disorder is manifested by subjective complaints of pain and some difficulty lifting. 



CONCLUSIONS OF LAW

1.  The December 2003 rating decision, denying service connection for depressive disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for depression and anxiety.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(b) (2011).

3.  The criteria for a rating in excess of 10 percent for a right rib disorder have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.2, 4.72, Diagnostic Code 5297 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Preliminarily, the Board notes that the Veteran's petition to reopen the service connection claim for depression has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

With regard to the Veteran's increased rating claim for a right rib disorder, in order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, a May 2007 letter provided all notice required under the VCAA, including how VA determines the degree of disability, the types of evidence the Veteran could submit in support of his claim, and the Veteran's and VA's respective responsibilities for obtaining different types of evidence.  Accordingly, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, appropriate VA examinations were performed in September 2007 and January 2010.  The Board finds that the examination reports are adequate for rating purposes, as the examiners reviewed the Veteran's relevant medical history, examined him, and described the Veteran's right rib disorder in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Board notes that the September 2007 VA examination report does not indicate whether the claims file was reviewed.  However, the Board finds that the adequacy of this examination report would not be affected by lack of review of the claims file.  In this regard, in increased rating claims, it is the present level of disability that is of primary concern in determining the appropriate evaluation.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board concludes that a review of the claims file would not affect the examiner's clinical findings made on examination, which are the essential findings relevant to this claim.  See Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (holding that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file).  Accordingly, the Board finds that the September 2007 VA examination report is adequate for decision-making purposes.  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his rib disorder since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for depression.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Service connection for a depressive disorder was initially denied in a December 2003 rating decision.  The Veteran was notified of this decision and his appellate rights in a January 2004 letter in accordance with 38 C.F.R. § 19.25 (2011).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2011).  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

In October 2004, the Veteran petitioned to reopen his service connection claim for depression.  This claim was denied in a June 2005 rating decision, which the Veteran did not appeal.  However, as will be explained below, the Veteran submitted new and material evidence in February 2006, within one year of the June 2005 rating decision.  Thus, although the November 2007 rating decision characterized a February 2007 statement as a petition to reopen this claim, the Board finds that the new and material evidence submitted in February 2006 pertained to his October 2004 petition to reopen under 38 C.F.R. § 3.156(b).  This will be explained in more detail below.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2011).

The Veteran's service connection claim for depression was denied in the December 2003 rating decision because the RO found that a relationship between depression and the Veteran's military service had not been established.  In the June 2005 rating decision, the RO denied service connection because the evidence did not show that depression was secondary to his service-connected thoracic kyphosis.  Thus, in order to reopen this claim, there must be new evidence supporting a link between the Veteran's depression and his period of active service or a service-connected disability.

At the time of the June 2005 rating decision, there was no opinion from a doctor or other medical professional finding a positive nexus between the Veteran's depression and his service-connected thoracic kyphosis.  In February 2006, the Veteran submitted a January 2006 VA treatment record reflecting a statement by his treating psychiatrist, Dr. E.A., that the Veteran's depression was secondary to his thoracic kyphosis.  Thus, because this VA treatment record is both new and supports a previously unestablished fact necessary to substantiate the claim, the Board finds that new and material evidence has been submitted.  See 38 C.F.R. § 3.156(b).

Moreover, under 38 C.F.R. § 3.156(b), new and material evidence received prior to expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the time of the appeal period.  Thus, because the January 2006 VA treatment record was submitted within one year of the June 2005 rating decision, it pertains to the Veteran's October 2004 petition to reopen from which that decision arose.  See id.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for depression.  Therefore, the petition to reopen is granted.  See 38 C.F.R. § 3.156(a).


III. Increased Rating

The Veteran claims entitlement to a rating in excess of 10 percent for a service-connected right rib disorder.  For the following reasons, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's rib pain has been assigned a 10 percent rating under DC 5299-5297.  In this regard, there is no diagnostic code which directly addresses rib pain.  Thus, the Veteran's rib pain has been evaluated under the most closely analogous diagnostic code.  See 38 C.F.R. § 4.20 (2011) (providing that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous); Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  In this case, the RO appropriately found that the most closely analogous diagnostic code is DC 5297, which pertains to removal of the ribs.  38 C.F.R. § 4.72.  Pursuant to 38 C.F.R. § 4.27, unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  Thus, the Veteran's rib pain is appropriately rated under DC 5299-5297.  

Under DC 5297, a 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  38 C.F.R. § 4.72.  A 20 percent rating is warranted for removal of two ribs; a 30 percent rating is warranted for three or four ribs; a 40 percent rating is warranted for five or six ribs; and a 50 percent rating is warranted for more than six ribs.  Note (1) states that the rating for rib resection or removal is not to be applied with ratings for purulent pleurisy, lobectomy, pneumonectomy or injuries of pleural cavity.  Note (2) states that, however, rib resection will be considered as rib removal in thoracoplasty performed for collapse therapy or to accomplish obliteration of space and will be combined with the rating for lung collapse, or with the rating for lobectomy, pneumonectomy or the graduated ratings for pulmonary tuberculosis.  Id.

Service connection for rib pain was awarded in an October 2001 rating decision based on pain in the right lower rib stemming from a June 1975 right thoracotomy to treat the Veteran's right pneumothorax.  The evidence of record shows that the Veteran's rib disorder is primarily manifested by subjective pain.  At the September 2007 VA examination, the Veteran stated that he felt as if he had fingers stuck up under his ribs.  He further reported a persistent pain in the posterior right thorax at the site of the termination of his incision from the 1975 thoracotomy, as well as frequent sternal pain.  He stated that there were times he did not notice it and other times when he noticed it with deep breathing.  On examination the Veteran had point tenderness just beyond the posterior termination of the scar in the intercostal space.  The examiner rendered a diagnosis of resolved pneumothorax treated with right thoracotomy with residual rib pain.  

The June 2010 VA examination also reflects that the Veteran complained of persistent rib pain on the right side which he described as a sharp pain.  He denied any flare ups.  He stated that he worked as a bartender and had trouble carrying cases of beer and doing other lifting because of his rib pain and upper back pain.  However, he indicated that most of his trouble lifting was due to his upper back pain.  He denied that the rib pain interfered with activities of daily living.  On examination, the Veteran had pain in the lower right anterior rib area to palpation which extended up to the xiphoid process.  The examiner did not feel a bony abnormality and did not observe redness or discharge.  The examination report also contains the results of a July 2009 VA x-ray of the ribs on the right side of the chest, which demonstrated remodeled rib fractures involving the fourth, fifth, and sixth ribs.  There was no evidence of an acute fracture, dislocation, or subluxation. 

In carefully reviewing the record, the Board finds that the criteria for a rating in excess of 10 percent for right rib pain have not been met as there is no evidence of removal of any of the ribs, as required for a 20 percent rating or higher under DC 5297.  See 38 C.F.R. § 4.72.  The evidence shows that the Veteran's right rib disorder is manifested primarily by subjective pain, with minimal associated functional impairment.  The Board therefore finds that the Veteran's pain and any functional impairment are adequately compensated by a 10 percent rating under DC 5297.  The Board notes further, that service connection and separate ratings are in effect for the pulmonary/respiratory aspects of the Veteran's pneumothorax as well as for a residual thoracotomy scar.  Finally, the Board does not find that the Veteran's right rib pain is analogous to severe or even moderately severe injury associated with the muscles of respiration (thoracic muscle group) such that a higher evaluation under Diagnostic Code 5321 would be in order.  See 38 C.F.R. § 4.73, DC 5321 (2011).

For the reasons discussed above, there is no competent and credible evidence showing that the Veteran is entitled to a rating in excess of 10 percent for rib pain at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340, 4.16 (2011).  Here, entitlement to TDIU was recently denied in a January 2010 rating decision which the Veteran did not appeal.  Moreover, although the Veteran had previously applied for a TDIU based on his combined service-connected disabilities, he has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantially gainful employment solely due to his right rib pain.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised in the present appeal.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  As discussed above, the Veteran's right rib pain has been assigned a 10 percent rating by analogy under DC 5297 for removal of the ribs.   See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, when comparing the Veteran's right rib pain with the schedular criteria, the Board finds that there is no evidence indicating that the rib pain presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's reported difficulty with lifting objects, which he mostly has attributed to upper back pain, is an expected concomitant of rib pain and does not indicate an unusual disability picture.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for right rib pain is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 



ORDER

New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include anxiety and depression; the appeal is granted to this extent only.  

Entitlement to a rating in excess of 10 percent for a right rib disorder is denied.


REMAND

The Veteran's service connection claim for a psychiatric disorder, and his increased rating claim for residuals of a bilateral spontaneous pneumothorax, must be remanded for further development.  

With regard to the service connection claim for a psychiatric disorder, to include as secondary to service-connected thoracic kyphosis, the Board finds that a September 2007 VA examination did not adequately address the issue of aggravation.  In this regard, the Court has held that establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2011).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.  The Court has emphasized this point in recent, non-precedential memorandum decisions.  For example, in Clayton v. Shinseki, No. 09-4628, 2011 WL 1882285 (Vet. App. May 18, 2011), the Court was not persuaded by the assertion that an opinion that the claimed disorder was not "specifically related to" another disability covered both direct causation and aggravation and concluded that the existing medical examinations were inadequate because they did not address the issue of aggravation.  Likewise, in Tyrrell v. Shinseki, No. 09-3513, 2011 WL 2346462 (Vet. App. June 14, 2011), the Court found that a VA examiner's opinion that it was "more likely than not that the hypertension [was] not related to the diabetes" was not adequate as it did not address the issue of whether the service-connected diabetes aggravated the hypertension. 

Here, in the September 2007 VA examination report, the examiner opined that the Veteran's depression was "related [to] his service connected medical disorders, but [was] not due to or secondary to [them]."  The examiner concluded that based on a multiplicity of issues factoring into the Veteran's depression, including a number of issues unrelated to service, it was less likely than not that the Veteran's depression "was secondary to or due to his service connected spine and pneumothorax . . . conditions."  In stating that the Veteran's depression was "related" to his service-connected disabilities but not "due to or secondary to" them, the examiner left open the possibility that the Veteran's service-connected disabilities may have aggravated his depression even if they did not cause it.  Thus, the examiner's opinion is unclear in this respect and does not directly address the issue of aggravation.  As such, the Board finds that it is not adequate for the purpose of making a decision on this claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

On remand, a new VA psychiatric examination should be provided.  In the examination report, the examiner must address both the issues of causation and aggravation, as discussed above. 

With regard to the Veteran's increased rating claim for residuals of a bilateral pneumothorax, the agency of original jurisdiction (AOJ) should make every effort to obtain the complete results of the Veteran's September 2007 pulmonary function test.  In this regard, the Veteran's pneumothorax has been assigned a 30 percent rating under DC 6843, and is therefore evaluated under the General Rating Formula for Restrictive Lung Disease (General Rating Formula).  See 38 C.F.R. § 4.97.  Evaluations under the General Rating Formula are based in large part on pulmonary function tests, including the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of 100 percent of predicted value.  See id.  If the DLCO (SB) is not of record, the examiner must explain why the test would not be useful or valid in a particular case in order for the Board to be able to evaluate the Veteran's respiratory disorder based on alternative criteria.  38 C.F.R. § 4.96(d)(2) (2011).  

In this case, the September 2007 VA respiratory examination report contains selected results of a pulmonary function test, but does not include the DLCO (SB) results.  The complete pulmonary function test report is not of record.  As such, the Board is unable to effectively evaluate the Veteran's pneumothorax as it manifested at the time of the September 2007 VA examination report.  See Hart, 21 Vet. App. at 509-10 (holding that a rating may be higher or lower for segments of the time under review on appeal or "staged").  If the examiner felt that this test was not valid or useful, she did not indicate this in the examination report or provide an explanation, as required under 38 C.F.R. § 4.96(d)(2).  Accordingly, this examination is not adequate for decision-making purposes.  See Barr, 21 Vet. App. at 312.  Therefore, on remand, the AOJ should obtain the September 2007 pulmonary function test.  If this test does not include the Veteran's DLCO (SB) results, the RO should request an explanation from the September 2007 examiner as to why they were not valid or useful. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to identify any recent medical treatment he has received for his psychiatric disorder and bilateral pneumothorax residuals.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  If the AOJ is not able to secure these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

2. The Veteran should be scheduled for a VA psychiatric examination to assess the likelihood that a psychiatric disorder, to include depression and anxiety, was caused or, alternatively, aggravated by one or more of his service-connected disabilities.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's depression and/or anxiety is at least as likely as not (i.e., to at least a 50:50 degree of probability) caused, or alternatively, aggravated (i.e. permanently worsened) by his service connected disorders, when considered separately or in combination, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  With regard to the issue of aggravation, it is not sufficient to use language such as "related to" or "due to."  The examiner must specifically use the word "aggravate" or language which makes it clear that the issue of aggravation has been addressed.  A complete rationale must be provided. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3.  The AOJ should make every effort to obtain the results of the September 2007 VA pulmonary function test, which was performed in connection with a September 2007 VA respiratory examination.  If the AOJ is unable to secure this record, all efforts to obtain it must be documented and associated with the claims file.  If the pulmonary function test does not contain the Veteran's DLCO (SB) results, the examiner who performed the September 2007 VA respiratory examination should be requested to provide a rationale as to why they were not included. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


